                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA
                                  TUCSON DIVISION

 In Re:                                           Case No. 4:20-bk-07207-BMW

 Kenneth E Thurston
                                                  Chapter 13
 Nicole R Thurston

 Debtors.                                         Chief Judge Brenda Moody Whinery

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for West Coast Capital
Group, Inc., a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007 of
the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
and all papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for West Coast Capital Group, Inc.
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: July 7, 2020                              /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com




Case 4:20-bk-07207-BMW          Doc 15 Filed 07/07/20 Entered 07/07/20 11:18:09             Desc
                                Main Document    Page 1 of 2
                                 CERTIFICATE OF SERVICE

I certify that on July 7, 2020, a copy of the foregoing Request for Service of Notices was filed
electronically. Notice of this filing will be sent to the following party/parties through the Court’s
ECF System. Party/Parties may access this filing through the Court’s system:

       Eric Ollason, Debtors’ Counsel
       eollason@182court.com

       Dianne C. Kerns, Chapter 13 Trustee
       mail@dcktrustee.com

       Office of the United States Trustee
       ustpregion14.px.ecf@usdoj.gov

I further certify that on July 7, 2020, a copy of the foregoing Request for Service of Notices was
mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

       Kenneth E Thurston, Debtor
       4067 W Rawley Mine Ct
       Tucson, AZ 85745

       Nicole R Thurston, Debtor
       4067 W Rawley Mine Ct
       Tucson, AZ 85745

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com




Case 4:20-bk-07207-BMW          Doc 15 Filed 07/07/20 Entered 07/07/20 11:18:09                  Desc
                                Main Document    Page 2 of 2
